UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4965

CORDRICK DAVERN BYERS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-96-48)

Submitted: May 26, 1998

Decided: August 5, 1998

Before WILKINS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bruce R. Williamson, Jr., WILLIAMSON & TOSCANO, Charlottes-
ville, Virginia, for Appellant. Robert P. Crouch, Jr., United States
Attorney, Nancy S. Healey, Assistant United States Attorney, Char-
lottesville, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Cordrick Davern Byers appeals from his conviction for being a
felon in possession of a firearm in violation of 18 U.S.C. § 924(e)
(1994). He argues only that his stop by a police officer, which led to
discovery of the firearm, constituted an illegal seizure under the
Fourth Amendment. Because we find the stop supported by reason-
able suspicion, we affirm.

The facts reveal that police were preparing to execute a search war-
rant on an apartment in Albemarle County. The warrant was aimed
at the discovery of marijuana, and according to information provided
to the executing officers, at least one weapon had been seen in the
apartment. The apartment was occupied by Michael Christopher, an
African American male.

While stationed outside the apartment, one officer observed Byers,
also an African American male, approach the building and ascend a
stairway leading to the subject apartment and one other unit. Two or
three minutes later, the officer saw Byers leave one of the apartments,
descend the stairs, and approach a car which the officer knew
belonged to Christopher. Byers then approached the driver's side of
the car. The officer, two cars away from this vehicle, noticed that
Byers was holding a set of car keys in his hand as if he was going to
enter the vehicle. At the suppression hearing, the officer testified that
he wanted to stop Byers to ascertain his identity and ask why he was
getting into Christopher's car. There was no evidence that the officer
knew that Byers was not Christopher.

At this point, the observing officer ordered Byers to stop what he
was doing, identified himself as a police officer, and ordered Byers
to get on the ground. An ensuing search, which is not challenged,
revealed the firearm which forms the basis of the current conviction.

                     2
Under Terry v. Ohio, 392 U.S. 1 (1968), police officers have the
authority to stop and detain a person if they have a reasonable suspi-
cion of criminal activity. Reasonable suspicion is determined in light
of the totality of the circumstances observed by the officers and any
reasonable inferences drawn therefrom. See United States v. Cortez,
449 U.S. 411, 417-18 (1981). Applying this standard, we conclude
that the above facts, taken in their totality, support a reasonable suspi-
cion of criminal activity. Here, the officer did not know that Byers
was not Christopher. Indeed, the officer had reason to believe Byers
was Christopher because Byers was about to enter Christopher's car
and it appeared that Byers had just left Christopher's apartment.
Although the officer did not say so explicitly, we may reasonably
infer from the record that the officer thought that Byers was Christo-
pher, the man whose apartment was the subject of the search warrant.
This was sufficient reason for the officer to stop Byers as he was pre-
paring to leave the apartment complex in Christopher's car. Cf.
Michigan v. Summers, 452 U.S. 692 (1981). Accordingly, we affirm
Byers' conviction.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid the decisional process.

AFFIRMED

                     3